Title: From Thomas Jefferson to —— Hite, 29 June 1796
From: Jefferson, Thomas
To: Hite, Isaac, Jr.


                    
                        Sir
                        Monticello June. 29. 96.
                    
                    The bearer hereof is the Duke de Liancourt one of the principal noblemen of France and one of the richest. All this he has lost in the revolutions of his country, retaining only his virtue and good sense which he possesses in a high degree. He was president of the National assembly of France in it’s earliest stage and forced to fly from the proscriptions of Marat. Being a stranger and desirous of acquiring some knolege of the country he passes thro’, he has asked from me to introduce him to some person in or near Winchester. But I too am a stranger after so long an absence from my country. Some apology then is necessary for my undertaking to present this gentleman to you. None is better than that it is the general interest of our country that strangers of distinction passing thro’ it should be made acquainted with it’s best citizens and those most qualified to give favorable impressions of it. He well deserves any attentions you will be pleased to shew him. He would have had a letter from Mr. Madison to you, as he was to have visited Mr. Madison at his own house, being well acquainted with him. But the uncertainty whether he has returned home, and a desire to see Staunton turns him off the road at this place. I beg leave to add my acknolegements to his for any civilities you will be pleased to shew him and to assure you of the sentiments of esteem with which I am Sir Your most obedt & most humble servt
                    
                        Th: Jefferson
                    
                